Citation Nr: 0502029	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post bypass procedure, 
alleged as due to VA's fault in performing April 17, 2001 
coronary artery bypass surgery.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  A June 2002 
rating decision denied entitlement to compensation under 
38 U.S.C.A. § 1151 for coronary artery disease, status post 
bypass procedure, and an October 2001 rating decision denied 
entitlement to service connection for COPD.  

In April 2004, the Board remanded the case to obtain complete 
VA medical records, which was accomplished around April 2004, 
and an addendum VA medical opinion, which was accomplished in 
May 2004.  This matter is now before the Board for appellate 
review.  

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDING OF FACT

The evidence does not include a medical opinion that the 
coronary artery disease that followed the April 17, 2001 
surgery was the fault of the surgeon; or resulted from the 
lack of skill of judgment of the surgeon; or resulted from 
the VA's failure to timely diagnose and properly treat the 
veteran's coronary artery disease; or carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing surgical 
treatment; or an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for coronary artery disease, 
status post bypass procedure, are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (69 
Fed. Reg. 46,426, 46,431) (September 2, 2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The § 1151 claim may be adjudicated on the merits because the 
VA has fulfilled its duty to assist and inform the veteran in 
the development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
medical opinion in May 2002 and an addendum medical opinion 
in May 2004.  The veteran and his representative filed 
several lay statements with the RO, and the veteran declined 
the opportunity for a hearing before the Board.  

The RO's April 2004 letter, the April 2004 Board remand, the 
September 2002 statement of the case, and the July 2004 
supplemental statement of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post bypass procedure, 
alleged as due to VA's fault in performing April 17, 2001 
coronary artery bypass surgery

Factual Background

On April 6, 2001, the veteran was seen for chest pain that 
was unrelieved.  He was sent for emergency left heart 
catheterization and found to have triple vessel disease.  On 
April 12, 2001, the veteran was approved for possible bypass 
surgery if he refrained from smoking.  He had a history of 
coronary artery disease and aortofemoral bypass surgery in 
1998, percutaneous transluminal coronary angioplasty in 1998, 
and myocardial infarction in 1998.  He was restricted to the 
unit to enforce the ban on smoking.  Nonetheless, the veteran 
was ambulatory and continued to leave the unit to smoke.  On 
April 15, 2001, the veteran continued to ambulate frequently 
off the unit for short periods of time.  

On April 17, 2001, the veteran underwent VA coronary artery 
bypass surgery.  The admission diagnosis was coronary artery 
disease, and the discharge diagnosis was status post coronary 
artery bypass graft.  The procedure went well, and the 
veteran recovered in the surgical intensive care unit.  
Immediately post-operatively, the veteran was brought back in 
to determine the cause of bleeding, and no specific bleeding 
site was found.  The veteran was returned to the surgical 
intensive care unit, and his bleeding output gradually 
decreased to acceptable levels.  Following this, the veteran 
recovered fairly well, although he required large amounts of 
narcotics.  By April 19, 2001, the veteran was resting 
quietly with no apparent signs of distress.  On April 20, 
2001, the veteran was outside smoking again.  On April 22, 
2001, the veteran was leaving the ward often to smoke.  He 
claimed that he was only smoking a few times per day but he 
smelled of smoke every time he returned.  On April 23, 2001, 
the veteran was discharged in stable condition.  

On October 25, 2001, the veteran was admitted to a private 
hospital with a past medical history significant for coronary 
artery disease, status post bypass surgery in April 2001 and 
chest pain early in the morning around 3 a.m.  Cardiac 
catheterization showed occluded graft and angioplasty with 
stenting in two of the grafts.  Past medical history was 
significant for chronic heavy smoking, peripheral vascular 
disease, status post bilateral atrial femoral bypass surgery 
and angioplasty of that bypass the year before, history of 
hypertension, history of hypercholesterolemia, protein C and 
protein S deficiency, COPD, and polycythemia vera.  The 
veteran continued doing better with less chest pain by 
October 28, 2001, and he was continued on medical management.  
He reported that he had been a smoker for about 47 years.  

In various lay statements, the veteran has consistently 
argued that coronary artery disease, which existed before his 
April 17, 2001 surgery, was due to the VA's fault in 
performing the April 17, 2001 coronary artery bypass surgery.  




Analysis

The § 1151 claim must fail because the veteran has not shown 
that he had additional disability after the April 17, 2001 
coronary bypass surgery.  To determine whether a veteran has 
an additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program 
upon which the claim is based to the veteran's condition 
after such care, treatment, examination, services, or program 
has stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b).  

In this case, the medical evidence shows that the veteran had 
coronary artery disease both before and after the April 17, 
2001 surgical treatment.  The April 12, 2001 VA medical 
records document that the veteran had a history of coronary 
artery disease and aortofemoral bypass surgery in 1998, 
percutaneous transluminal coronary angioplasty in 1998, and 
myocardial infarction in 1998.  His admission diagnosis 
before the coronary artery bypass surgery on April 17, 2001 
was coronary artery disease.  After the April 17, 2001 
coronary artery bypass surgery, the veteran was admitted to a 
private hospital on October 25, 2001 with a past medical 
history significant for coronary artery disease.  The veteran 
has not shown that he had additional disability after the 
April 17, 2001 coronary bypass surgery.  

The § 1151 claim must also fail because the veteran's 
coronary artery disease was not due to the April 17, 2001 
coronary artery bypass surgery.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability does not establish cause.  
38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

According to a May 2002 VA medical opinion, which was based 
upon the available information in the claims folder, the 
standard of care at the VA Medical Center was appropriate.  
Similarly, according to a May 2004 VA medical addendum 
opinion, a second VA physician reviewed even more complete VA 
medical records and opined that the complication of 
restenosis and coronary artery disease that followed the 
April 2001 surgery was not the fault of the surgeon and did 
not result from the lack of skill or judgment of the surgeon.  
Instead, the May 2004 VA physician opined that the restenosis 
was due to atherosclerotic plaques secondary to the veteran's 
cholesterol problem aggravated by his smoking habits.  
Therefore, the May 2004 VA physician opined that, after 
reviewing all of the facts, the VA's standard of care was not 
breached and that the complications were the expected results 
of the cardiac surgery.  

The claims folder does not include a medical opinion that the 
coronary artery disease that followed the April 2001 surgery 
resulted from the VA failure to timely diagnose and properly 
treat his coronary artery disease; or carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing surgical 
treatment; or an event not reasonably foreseeable.  

The Board further notes that any disability caused by the 
veteran's failure to follow properly given medical 
instructions, such as the instruction to refrain from 
smoking, was not caused by hospital care, medical, or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  
The veteran consistently disobeyed medical instructions to 
refrain from smoking while in the hospital, and experienced 
restenosis at least partly due to his smoking habits.  

The evidence is against the claim, and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
coronary artery disease, status post bypass procedure must be 
denied.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. § 3.361; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post bypass procedure, 
alleged as due to VA's fault in performing April 17, 2001 
coronary artery bypass surgery, is denied.  


REMAND

The VA must remand the issue of entitlement to service 
connection for COPD.  After the October 2001 rating decision 
denied entitlement to service connection, the veteran filed a 
December 2001 statement that served as a notice of 
disagreement and placed the issue in appellate status.  As a 
result, the issue of entitlement to service connection for 
COPD must be remanded to the RO to issue a statement of the 
case.  38 U.S.C.A. § 7105(d)(1) (West 2002) 38 C.F.R. 
§§ 19.9, 19.26, 19.29 (2003); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  After undertaking any development 
deemed essential, the veteran and his 
representative should be provided with a 
statement of the case regarding the issue 
of entitlement to service connection for 
COPD, which includes notice of any 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken.  The RO's actions should follow 
the Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

2.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


